Fourth Court of Appeals
                               San Antonio, Texas
                                   November 20, 2019

                                   No. 04-18-00917-CV

                                  Ziaunnisa K. LODHI,
                                       Appellant

                                            v.

                                    Shah A. HAQUE,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI04290
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. Time is extended until December 11, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court